               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DISABILITY RIGHTS                                            CIVIL ACTION
PENNSYLVANIA
          Plaintiff                                          N0.17-4858

              v.

SCHOOL DISTRICT OF
PHILADELPHIA, et al.
          Defendants

                                          ORDER

       AND NOW, this 27th day of March 2019, upon consideration of Plaintiff Disability

Rights Pennsylvania's ("Plaintiff') motion for summary judgment, [ECF 6], Defendants School

District of Philadelphia and William R. Hite, Jr.'s (collectively, "Defendants") response in

opposition, [ECF 11], Defendants' motion for judgment on the pleadings, [ECF 7], and

Plaintiffs response in opposition, [ECF 10], it is hereby ORDERED that, for the reasons set

forth in the accompanying Memorandum Opinion, Plaintiffs motion for summary judgment,

[ECF 6], is GRANTED, and Defendants' motion for judgment on the pleadings, [ECF 7], is

DENIED.

       Consequently, it is declared that Defendants are obligated to provide Plaintiff with the

contact information requested in the communications referenced in paragraphs 35 and 36 of the

complaint, [ECF 1], pursuant to the Developmental Disabilities Assistance and Bill of Rights

Act, 42 U.S.C. §§ 15041-45, the Protection and Advocacy for Individuals with Mental Illness

Act, 42 U.S.C. §§ 10801-27, and their accompanying regulations.

       The Clerk of Court is directed to mark this matter CLOSED.


                                           BY THE COURT:
                                           /s/ Nitza l Quinones Alejandro
                                           NITZA I. QUINONES ALEJANDRO
                                           Judge, United States District Court
